Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 1 of 11 PageID #: 70




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NEW YORK


 JAKUB MADEJ,                                               )
                                                            )
            Plaintiff,                                      )
                                                            )    Case No. 1:21-cv-01894-WFK-SJB
      v.                                                    )
                                                            )
 SYNCHRONY FINANCIAL,                                       )
                                                            )
            Defendants.                                     )
                                                            )
                                                            )

      DEFENDANT SYNCHRONY BANK’S ANSWER AND DEFENSES TO JAKUB
                        MADEJ’S COMPLAINT

           AND NOW comes Defendant Synchrony Bank, improperly named as Synchrony

 Financial, (“Synchrony”), by and through its undersigned counsel, and files the within Answer and

 Defenses to the Complaint of Jakub Madej (“Plaintiff”) and in support thereof, states as follows:

                                    NATURE OF THIS ACTION

           1.      The statements in this paragraph constitute general or introductory statements

 and/or conclusions of law to which no response is required. To the extent a response is required,

 Synchrony denies the allegations, denies that it violated the Telephone Consumer Protection Act,

 47 U.S.C. §§ 227 et seq., (“TCPA”) in any way, and denies the use of an automatic telephone

 dialing system (“ATDS”), or a “robocalls” as those or similar terms are defined by the TCPA.

                                               PARTIES

           2.      Synchrony lacks knowledge or information sufficient to form a belief as to the

 truth of the allegations in this paragraph. To the extent a response is required, Synchrony denies

 the allegations.
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 2 of 11 PageID #: 71




        3.      Synchrony is a federally chartered savings association with its home office located

 at 170 West Election Road, Suite 125, Draper, Utah. Synchrony denies any remaining allegations

 in Paragraph

                                 JURISDICTION AND VENUE

        4.      The allegations in this paragraph constitute conclusions of law to which no response

 is required. To the extent a response is required, Synchrony denies the allegations.

        5.      The allegations in this paragraph constitute conclusions of law to which no response

 is required. To the extent a response is required, Synchrony denies the allegations.

        6.      The allegations in this paragraph constitute conclusions of law to which no response

 is required. To the extent a response is required, Synchrony denies the allegations.

                STATUTORY FRAMEWORK AND SOURING REALITY

        7.      The statements in this paragraph constitute general or introductory statements

 and/or conclusions of law to which no response is required. To the extent a response is required,

 Synchrony denies the allegations and denies that it violated the TCPA in any way.

        8.      The statements in this paragraph constitute general or introductory statements

 and/or conclusions of law to which no response is required. To the extent a response is required,

 Synchrony denies the allegations and denies that it violated the TCPA in any way.

        9.      The statements in this paragraph constitute general or introductory statements

 and/or conclusions of law to which no response is required. To the extent a response is required,

 Synchrony denies the allegations and denies that it violated the TCPA in any way.

        10.     The statements in this paragraph constitute general or introductory statements

 and/or conclusions of law to which no response is required. To the extent a response is required,

 Synchrony denies the allegations and denies that it violated the TCPA in any way.




                                                -2-
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 3 of 11 PageID #: 72




                                  FACTUAL BACKGROUND

                             Synchrony’s Robocalls Violated TCPA

        11.    Synchrony lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in this paragraph. To the extent a response is required, Synchrony denies the

 allegations and denies that it violated the TCPA in any way.

        12.    Synchrony lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in this paragraph. To the extent a response is required, Synchrony denies the

 allegations and denies that it violated the TCPA in any way.

        13.    Synchrony lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in this paragraph. To the extent a response is required, Synchrony denies the

 allegations and denies that it violated the TCPA in any way.

        14.    Synchrony lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in this paragraph. To the extent a response is required, Synchrony denies the

 allegations, denies that it violated the TCPA in any way, and denies the use of an ATDS and/or a

 “robocalls” as those or similar terms are defined by the TCPA.

        15.    The allegations in this paragraph constitute conclusions of law to which no response

 is required. To the extent a response is required, Synchrony denies the allegations of this

 paragraph, denies that it violated the TCPA in any way, and denies the use of an ATDS and/or a

 “prerecorded voice” as those or similar terms are defined by the TCPA.

        16.    Synchrony lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in this paragraph. To the extent a response is required, Synchrony denies the

 allegations and denies that it violated the TCPA in any way.




                                               -3-
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 4 of 11 PageID #: 73




        17.     Synchrony lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in this paragraph. Furthermore, the allegations in this paragraph constitute

 conclusions of law to which no response is required. To the extent a response is required,

 Synchrony denies the allegations of this paragraph and denies that it violated the TCPA in any way

        18.     Synchrony denies the allegations of this paragraph, denies that it violated the TCPA

 in any way, and denies the use of an ATDS and/or a “prerecorded message” as those or similar

 terms are defined by the TCPA.

        19.     Synchrony lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in this paragraph. To the extent a response is required, Synchrony denies the

 allegations of this paragraph and denies that it violated the TCPA in any way.

        20.     Synchrony denies the allegations, denies that it violated the TCPA in any way, and

 denies the use of an ATDS as that or similar terms are defined by the TCPA.

        21.     Synchrony lacks knowledge or information sufficient to form a belief as to the truth

 of the allegations in this paragraph. Furthermore, the allegations of this paragraph constitute

 conclusions of law to which no response is required. To the extent a response is required,

 Synchrony denies the allegations of this paragraph and denies that it violated the TCPA in any

 way.

        22.     The allegations of this paragraph constitute conclusions of law to which no

 response is required. To the extent a response is required, Synchrony denies the allegations of this

 paragraph and denies that it violated the TCPA in any way.

        23.     The allegations of this paragraph and its sub-parts constitute conclusions of law to

 which no response is required. To the extent a response is required, Synchrony denies the

 allegations of this paragraph and denies that it violated the TCPA in any way.




                                                -4-
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 5 of 11 PageID #: 74




                    Synchrony Deliberately and Knowingly Violated TCPA

        24.     Synchrony denies the allegations of this paragraph and denies that it violated the

 TCPA in any way.

        25.     Synchrony denies the allegations of this paragraph and denies that it violated the

 TCPA in any way.

        26.     The allegations of this paragraph constitute conclusions of law to which no

 response is required. To the extent a response is required, Synchrony denies the allegations of this

 paragraph and denies that it violated the TCPA in any way.

        27.     The allegations of this paragraph constitute conclusions of law to which no

 response is required. To the extent a response is required, Synchrony denies the allegations of this

 paragraph and denies that it violated the TCPA in any way.

                                      CLAIM FOR RELIEF

                                           Counts 1-572

                                Violations of 47 U.S.C. § 227(b)

        28.     The allegations of this paragraph constitute conclusions of law to which no

 response is required. To the extent a response is required, Synchrony denies the allegations of this

 paragraph, denies that it violated the TCPA in any way, and denies the use of an ATDS as that or

 similar terms are defined by the TCPA.

        29.     The allegations of this paragraph constitute conclusions of law to which no

 response is required. To the extent a response is required, Synchrony denies the allegations of this

 paragraph, denies that it violated the TCPA in any way, and denies the use of an ATDS as that or

 similar terms are defined by the TCPA.




                                                -5-
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 6 of 11 PageID #: 75




                                      PRAYER FOR RELIEF

        Synchrony denies the allegations in paragraph entitled “Prayer for Relief,” denies that

 Synchrony violated the TCPA in any way, denies that Plaintiff suffered any damages, denies that

 Plaintiff is entitled to the relief which Plaintiff seeks, and denies that Plaintiff is entitled to any

 relief whatsoever from Synchrony.


                                          JURY DEMAND

        In response to the unnumbered paragraph entitled “Demand for Jury Trial,” Synchrony
 states that this paragraph is a demand by the Plaintiff for a jury trial, to which no response is

 required.




                                                  -6-
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 7 of 11 PageID #: 76




                                                      DEFENSES1
                                                  FIRST DEFENSE
                                                     (Arbitration)

            Some or all of Plaintiff’s claims may be subject to arbitration in accordance with the terms

 and conditions of the account and Synchrony reserves the right to compel arbitration pursuant to

 the terms and conditions of the applicable contractual agreements and/or account terms and

 conditions.

                                                SECOND DEFENSE
                                                  (Fault of Others)

            If Plaintiff suffered or sustained any loss, injury, damage, or detriment, the same was

 directly and proximately caused and contributed to by the breach, conduct, acts, omissions,

 activities, carelessness, recklessness, negligence, and/or intentional misconduct or intervening acts

 of others, including but not limited to Plaintiff, and not by Synchrony.

                                                  THIRD DEFENSE
                                                      (Waiver)

            Plaintiff, by reason of his own actions and conduct, is barred from recovery on the grounds

 that Plaintiff has waived whatever rights he may have had to assert the claims alleged in the

 Complaint.

                                                FOURTH DEFENSE
                                                (Compliance with Law)

            Synchrony met or exceeded the requirements of all applicable statutes, laws, regulations,

 and standards applicable to Synchrony.

                                                  FIFTH DEFENSE
                                                     (Estoppel)




 1
     Synchrony does not concede that it bears the burden of proof in regard to any of its Defenses.


                                                           -7-
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 8 of 11 PageID #: 77




         Plaintiff’s claims are barred by the equitable doctrine of estoppel.

                                          SIXTH DEFENSE
                                    (Statute of Limitations / Laches)

         Plaintiff’s claims are barred in whole or in part by the applicable statutes of limitations

 and/or the doctrine of laches.

                                        SEVENTH DEFENSE
                                           (Justification)

         Each and every act of Synchrony complained of in this Complaint was justified, proper,

 legal, fair, and not done in degradation of Plaintiff’s rights or legal interests.

                                         EIGHTH DEFENSE
                                           (Bona Fide Error)

         Although Synchrony denies any liability in this matter, Synchrony contends that any

 alleged acts or omissions of Synchrony giving rise to Plaintiff’s claims are the result of innocent

 mistake and/or bona fide error despite reasonable procedures implemented by Synchrony.

 Synchrony acted in a reasonable manner in connection with the transactions at issue in this action.

                                          NINTH DEFENSE
                                         (Good Faith Conduct)

         Synchrony at all times acted in good faith and in accordance with reasonable commercial

 standards, thus precluding any recovery by Plaintiff against Synchrony.

                                          TENTH DEFENSE
                                          (Lack of Causation)

         The damages complained of were the result of the intervening actions of others and were

 not proximately caused by the actions or omissions of Synchrony.

                                       ELEVENTH DEFENSE
                                          (Lack of Malice)




                                                   -8-
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 9 of 11 PageID #: 78




         Synchrony specifically denies acting with any willfulness, oppression, fraud, or malice

 towards Plaintiff or others.

                                     TWELFTH DEFENSE
                                (No Damages / Speculative Damages)

         Plaintiff suffered no actual damages and any damages claimed by Plaintiff in the Complaint

 are speculative and, therefore, cannot be recovered.

                                     THIRTEENTH DEFENSE
                                    (Failure to Mitigate Damages)

         Plaintiff failed to take proper and reasonable steps to avoid, minimize, or mitigate his

 alleged damages and, to the extent of such failure, the damages allegedly incurred by Plaintiff, if

 any, should be reduced accordingly or eliminated entirely.

                                    FOURTEENTH DEFENSE
                                       (Justifiable Reliance)

         Although Synchrony denies any liability in this matter, Synchrony contends that any

 alleged acts or omissions of Synchrony giving rise to Plaintiff’s claims are the result of justifiable

 reliance on representations and/or information received from Plaintiff and/or other individuals

 and/or entities.

                                      FIFTEENTH DEFENSE
                                     (Set-off and/or Recoupment)

         Plaintiff’s damages, if any, are barred to the extent Synchrony is entitled to set-off and/or

 recoupment for amounts owed by Plaintiff to Synchrony.

                                      SIXTEENTH DEFENSE
                                       (No injury / no standing)

         Plaintiff’s claims may be barred in whole or in part because the Plaintiff has suffered no

 actual injury and therefore has no standing to bring a statutory claim. See Spokeo, Inc. v. Robins,

 135 S. Ct. 1892 (2015) (granting certiorari in the question of whether Congress may confer Article



                                                 -9-
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 10 of 11 PageID #: 79




 III standing upon a plaintiff who suffers no actual harm and, therefore could not otherwise invoke

 the jurisdiction of a federal court, by authorizing a private right of action based on a bare violation

 of a federal statute.)

                                    SEVENTEENTH DEFENSE
                                      (Consent / irrevocability)

         Plaintiff’s claims are barred because Plaintiff gave her prior express consent to receive

 calls as part of her credit card agreement. Plaintiff cannot unilaterally revoke her consent to receive

 calls to her cellular telephone with an automated dialing system or prerecorded voice, which he

 provided in her contract with Synchrony. Reyes v. Lincoln Automotive Financial Services, No.

 16-2104 (2d Cir. 2017).

                                     EIGHTEENTH DEFENSE
                                        (Improper Service)

         Plaintiff’s claims are barred as Plaintiff failed to properly serve Synchrony Bank in

 accordance with the applicable rules of civil procedure.

                                    NINETEENTH DEFENSE
                                    (Improper Forum and Venue)

         Plaintiff’s claims are barred because venue is improper in the United States District Court

 for the Eastern District of New York. Plaintiff has stated he is a resident of Connecticut. Plaintiff

 has identified Synchrony as headquartered in Connecticut. As such, the United States District

 Court for the Eastern District of New York is not the appropriate forum or venue for this litigation.

                                     TWENTIETH DEFENSE
                                        (Improper Party)

         Plaintiff’s claims are barred because they are asserted against an improper party,

 Synchrony Financial. As previously indicated, this is an improper naming of Synchrony as a

 Defendant.




                                                 - 10 -
Case 1:21-cv-01894-WFK-SJB Document 13 Filed 06/03/21 Page 11 of 11 PageID #: 80




                                   TWENTY-FIRST DEFENSE
                                 (Failure to Name Necessary Party)

        Plaintiff’s claims are barred because Plaintiff has failed to name necessary parties,

 specifically Synchrony Bank.

                                        OTHER DEFENSES

        Synchrony has insufficient knowledge or information upon which to form a belief as to

 whether additional, as yet unstated, defenses are available. Synchrony expressly reserves the right

 to assert additional defenses in the event that discovery indicates that such defenses are

 appropriate.

        WHEREFORE, Synchrony requests judgment against Plaintiff dismissing the Complaint

 with prejudice, and awarding costs of suit, including attorneys’ fees, and all other relief this Court

 may deem just and equitable.




 Dated: June 3, 2021

                                                       _____________________
                                                Amy Secter, Esq.
                                                REED SMITH, LLP
                                                Riverfront Plaza-West Tower
                                                901 East Byrd Street, Suite 1900
                                                Richmond, VA 23219-4068
                                                Phone: +1 804 344 3400
                                                Fax: +1 804 344 3410




                                                 - 11 -
